Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 6,
2020, is by and among WPX Energy, Inc., a Delaware corporation (the “Company”),
Felix Investments Holdings II, LLC, a Delaware limited liability company (the
“Investor”), and the other Holders (as defined below) from time to time parties
hereto.

 

RECITALS:

 

WHEREAS, this Agreement is being entered into in connection with the closing of
the transactions contemplated by the Securities Purchase Agreement, dated as of
December 15, 2019, between the Company and the Investor (the “Purchase
Agreement”);

 

WHEREAS, in connection with, and effective upon, the date of the closing of the
transactions contemplated by the Purchase Agreement (the “Closing Date”), the
Company has issued to the Investor the Issued Shares (as defined herein) in
accordance with the terms of the Purchase Agreement; and

 

WHEREAS, resales by the Holders of the Issued Shares may be required under the
Securities Act (as defined herein) and applicable state securities laws,
depending on the status of the Holders or the intended method of distribution of
the Issued Shares.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

As used herein, the following terms shall have the following respective
meanings:

 

“Adoption Agreement” means an Adoption Agreement in the form attached hereto as
Exhibit A.

 

“Affiliate” means (a) as to any Person, other than an individual Holder, any
other Person who directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Person and
(b) as to any individual, (i) any Relative of such individual, (ii) any trust
whose primary beneficiaries are one or more of such individual and such
individual’s Relatives, (iii) the legal representative or guardian of such
individual or any of such individual’s Relatives if one has been appointed and
(iv) any Person controlled by one or more of such individual or any Person
referred to in clauses (i), (ii) or (iii) above. As used in this Agreement, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” means possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.

 



 

 

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“ASR Filing” has the meaning set forth in Section 2.1(a).

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Texas or the
State of New York are authorized or required to be closed by law or governmental
action.

 

“Commission” means the Securities and Exchange Commission or any successor
governmental agency.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Company Securities” has the meaning set forth in Section 2.4(c)(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Holder” means any record holder of Registrable Securities.

 

“Holders Securities” has the meaning set forth in Section 2.2(c)(i).

 

“Indemnified Party” has the meaning set forth in Section 3.3.

 

“Indemnifying Party” has the meaning set forth in Section 3.3.

 

“Issued Shares” means the number of shares of Common Stock issued to the
Investor pursuant to the terms of the Purchase Agreement.

 

“Losses” has the meaning set forth in Section 3.1.

 

“Majority Holders” shall mean, at any time, the Holder or Holders of more than
fifty percent (50%) of the Registrable Securities at such time.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.

 

“Permitted Transferee” of a Holder means (i) any Affiliate of the Holder or
(ii) any direct or indirect partner, shareholder or member of the Holder or any
trust, family partnership or family limited liability company, the sole direct
or indirect beneficiaries, partners or members of which are the Holder or
Relatives of the Holder.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

 



 2 

 

 

“Piggyback Underwritten Offering” has the meaning set forth in Section 2.4(a).

 

“Piggybacking Holder” has the meaning set forth in Section 2.4(a).

 

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Registrable Securities” shall mean (a) the Issued Shares and (b) any securities
issued or issuable with respect to the Issued Shares by way of distribution or
in connection with any reorganization or other recapitalization, merger,
consolidation or otherwise; provided, however, that a Registrable Security shall
cease to be a Registrable Security when (i) such share has been disposed of
pursuant to an effective Registration Statement, (ii) such share has been
disposed of under Rule 144 or any other exemption from the registration
requirements of the Securities Act as a result of which the Transferee thereof
does not receive “restricted securities” as defined in Rule 144 under the
Securities Act or (iii) such shares are freely tradeable by the Holder thereof
without volume or other limitations or requirements under Rule 144 and such
Holder and its Affiliates collectively hold less than 5% of outstanding shares
of Common Stock.

 

“Registration Expenses” means all expenses incurred by the Company in complying
with Article II, including, without limitation, all registration and filing
fees, printing expenses, road show expenses, fees and disbursements of counsel
and independent public accountants and independent petroleum engineers for the
Company, fees and expenses (including counsel fees) incurred in connection with
complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc., fees of transfer agents and registrars, and
the reasonable fees and disbursements of one special legal counsel to represent
the Investor in an applicable Shelf Underwritten Offering or Piggyback
Underwritten Offering not to exceed $25,000 per Shelf Underwritten Offering or
Piggyback Underwritten Offering, but excluding any Selling Expenses.

 

“Registration Statement” means any registration statement of the Company filed
or to be filed with the Commission under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
and including pre- and post-effective amendments, and all exhibits and all
material incorporated by reference in such registration statement.

 

“Relative” means, with respect to any natural person: (a) such natural person’s
spouse, (b) any lineal descendant, parent, grandparent, great grandparent or
sibling or any lineal descendant of such sibling (in each case whether by blood
or legal adoption), and (c) the spouse of a natural person described in clause
(b) of this definition.

 

“Requesting Holder” has the meaning set forth in Section 2.2(a).

 

“Required Shelf Filing Date” means the 10th Business Day after the date of this
Agreement.

 



 3 

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

 

“Section 2.2 Maximum Number of Shares” has the meaning set forth in
Section 2.2(c).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time. References to any rule under the
Securities Act shall be deemed to refer to any similar or successor rule or
regulation.

 

“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities and (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering.

 

“Selling Holder” means a Holder selling Registrable Securities pursuant to a
Registration Statement.

 

“Shelf Piggybacking Holder” has the meaning set forth in Section 2.2(b).

 

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

 

“Shelf Underwritten Offering” has the meaning set forth in Section 2.2(a).

 

“Shelf Underwritten Offering Request” has the meaning set forth in
Section 2.2(a).

 

“Suspension Period” has the meaning set forth in Section 2.3.

 

“Transfer” means any offer, sale, pledge, encumbrance, hypothecation, entry into
any contract to sell, grant of an option to purchase, short sale, assignment,
transfer, exchange, gift, bequest or other disposition, direct or indirect, in
whole or in part, by operation of law or otherwise. “Transfer,” when used as a
verb, and “Transferee” and “Transferor” have correlative meanings.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter for reoffer.

 

“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) or (ii) a Registration Statement, in each case relating to such
Piggyback Underwritten Offering.

 



 4 

 

 

“WKSI” means a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act).

 

Article II

REGISTRATION RIGHTS

 

Section 2.1     Shelf Registration.

 

(a)            As soon as practicable, and in any event on or prior to the
Required Shelf Filing Date, after the date of this Agreement (unless filed
earlier), the Company shall prepare and file a “shelf” registration statement
under the Securities Act to permit the resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any similar
provision adopted by the Commission then in effect) (the “Shelf Registration
Statement”). If at the time of such filing, the Company is a WKSI, the
Registration Statement shall be an automatic shelf registration statement that
becomes effective upon filing with the Commission in accordance with
Rule 462(e) under the Securities Act (an “ASR Filing”). If the Shelf
Registration Statement does not qualify as an ASR Filing, the Company shall use
its commercially reasonable efforts to cause such Registration Statement to
become or be declared effective as soon as practicable after the filing thereof
and, in any event, within 45 days after the date of this Agreement in the case
of a Shelf Registration Statement on Form S-3 or 90 days after the date of this
Agreement in the case of a Shelf Registration Statement on Form S-1. Following
the effective date of the Shelf Registration Statement that is not an ASR
Filing, the Company shall notify the Holders of the effectiveness of such
Registration Statement.

 

(b)            The Shelf Registration Statement shall be on Form S-3 or, if
Form S-3 is not then available to the Corporation, on Form S-1 or such other
form of registration statement as is then available to effect a registration for
resale of such Registrable Securities and shall contain a prospectus in such
form as to permit any Holder to sell such Registrable Securities pursuant to
Rule 415 under the Securities Act (or any successor or similar rule adopted by
the Commission then in effect) at any time beginning on the effective date for
such Registration Statement. The Shelf Registration Statement shall provide for
the distribution or resale pursuant to any method or combination of methods
legally available to the Holders.

 

(c)            The Company shall use its commercially reasonable efforts to
cause the Shelf Registration Statement to remain effective, and to be
supplemented and amended as promptly as practicable to the extent necessary to
ensure that the Shelf Registration Statement is available or, if not available,
that another Registration Statement is available (which Registration Statement
shall also be referred to herein as the Shelf Registration Statement), for the
resale of all the Registrable Securities until all of the Registrable Securities
have ceased to be Registrable Securities or the earlier termination of this
Agreement (as to all Holders).

 

(d)            When effective, the Shelf Registration Statement (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made).

 



 5 

 

 

Section 2.2     Underwritten Shelf Offering Requests.

 

(a)            In the event that any Holder or group of Holders elects to
dispose of Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least $100
million from such Underwritten Offering (including proceeds attributable to any
Registrable Securities included in such Underwritten Offering by any Shelf
Piggybacking Holders), the Company shall, at the request (a “Shelf Underwritten
Offering Request”) of such Holder or Holders (in such capacity, a “Requesting
Holder”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the underwriter or
underwriters selected by the Requesting Holders holding a majority of the shares
of Common Stock expected to be sold in such Underwritten Offering (and
reasonably acceptable to the Company) and shall take all such other reasonable
actions as are requested by the Managing Underwriter of such Underwritten
Offering and/or the Requesting Holders in order to expedite or facilitate the
disposition of such Registrable Securities and, subject to Section 2.2(c), the
Registrable Securities requested to be included by any Shelf Piggybacking Holder
(a “Shelf Underwritten Offering”); provided, however, that the Company shall
have no obligation to facilitate or participate in more than two Shelf
Underwritten Offerings that are initiated by a Holder pursuant to this
Section 2.2 during any 12-month period (and no more than one Shelf Underwritten
Offering in any 90-day period).

 

(b)            If the Company receives a Shelf Underwritten Offering Request, it
will give written notice of such proposed Shelf Underwritten Offering to each
Holder (other than the Requesting Holder), which notice shall include the
anticipated filing date of the related Underwritten Offering Filing and, if
known, the number of shares of Common Stock that are proposed to be included in
such Shelf Underwritten Offering, and of such Holders’ rights under this
Section 2.2(b). Such notice shall be given promptly (and in any event not later
than two Business Day following receipt of the Shelf Underwritten Offering
Request); provided, that if the Shelf Underwritten Offering is a bought or
overnight Underwritten Offering and the Managing Underwriter advises the Company
and the Requesting Holder that the giving of notice pursuant to this
Section 2.2(b) would adversely affect the offering, no such notice shall be
required (and such Holders shall have no right to include Registrable Securities
in such bought or overnight Underwritten Offering); and provided further, that
the Company shall not so notify any such other Holder that has notified the
Company (and not revoked such notice) requesting that such Holder not receive
notice from the Company of any proposed Shelf Underwritten Offering. If such
notice is delivered pursuant to this Section 2.2(b), each such Holder shall then
have three Business Days (or one Business Day in the case of a bought or
overnight Underwritten Offering) after the date on which the Holders received
notice pursuant to this Section 2.2(b) to request inclusion of Registrable
Securities in the Shelf Underwritten Offering (which request shall specify the
maximum number of Registrable Securities intended to be disposed of by such
Holder and such other information as is reasonably required to effect the
inclusion of such Registrable Securities) (any such Holder making such request,
a “Shelf Piggybacking Holder”). If no request for inclusion from a Holder is
received within such period, such Holder shall have no further right to
participate in such Shelf Underwritten Offering.

 



 6 

 

 

(c)            If the Managing Underwriter of the Shelf Underwritten Offering
shall inform the Requesting Holder of its belief that the number of Registrable
Securities requested to be included in such Shelf Underwritten Offering by the
Holders (and any other shares of Common Stock requested to be included by any
other Persons having registration rights with respect to such offering) would
materially adversely affect such offering, then the Company shall include in the
applicable Underwritten Offering Filing, to the extent of the total number of
Registrable Securities that the Company is so advised can be sold in such Shelf
Underwritten Offering without so materially adversely affecting such offering
(the “Section 2.2 Maximum Number of Shares”), Registrable Securities in the
following priority:

 

(i)            First, all Registrable Securities that the Holders requested to
be included therein (the “Holders Securities”) (pro rata among the Holders based
on the number of Registrable Securities each requested to be included), and

 

(ii)            Second, to the extent that the number of Holders Securities is
less than the Section 2.2 Maximum Number of Shares, the shares of Common Stock
requested to be included by any other Persons having registration rights with
respect to such offering, pro rata among such other Persons based on the number
of shares of Common Stock each requested to be included.

 

(d)            The Requesting Holders shall determine the pricing of the
Registrable Securities offered pursuant to any Shelf Underwritten Offering and
the applicable underwriting discounts and commissions and determine the timing
of any such Shelf Underwritten Offering, subject to Section 2.3.

 

(e)            Each Holder shall have the right to withdraw their Registrable
Securities from the Shelf Underwritten Offering at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to the Company of its request to withdraw.

 

Section 2.3     Delay and Suspension Rights. Notwithstanding any other provision
of this Agreement, the Company may (i) delay effecting a Shelf Underwritten
Offering or (ii) suspend the Holders’ use of any prospectus that is a part of a
Shelf Registration Statement upon written notice to each Holder whose
Registrable Securities are included in such Shelf Registration Statement
(provided that in no event shall such notice contain any material non-public
information regarding the Company) (in which event such Holder shall discontinue
sales of Registrable Securities pursuant to such Registration Statement but may
settle any then-contracted sales of Registrable Securities), in each case for a
period of up to 40 consecutive days, if the Board determines (A) that such delay
or suspension is in the best interest of the Company and its stockholders
generally due to a pending financing or other transaction involving the Company,
(B) that such registration or offering would render the Company unable to comply
with applicable securities laws or (C) that such registration or offering would
require disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential (any such period, a “Suspension
Period”); provided, however, that in no event shall any Suspension Periods
collectively exceed an aggregate of 60 days in any 180-day period or exceed an
aggregate of 90 days in any 12-month period; provided, further, that the number
of days that the Company may so delay or suspend in accordance with this
Section 2.3 in the 180-day period and 12-month period immediately following the
Closing Date shall be reduced by the number of days after the Required Shelf
Filing Date that the Shelf Registration Statement is declared or otherwise
becomes effective.

 



 7 

 

 

Section 2.4     Piggyback Registration Rights.

 

(a)            Subject to Section 2.4(c), if the Company at any time proposes to
file an Underwritten Offering Filing for an Underwritten Offering of shares of
Common Stock for its own account or for the account of any other Persons who
have or have been granted registration rights, other than the Holders (a
“Piggyback Underwritten Offering”), it will give written notice of such
Piggyback Underwritten Offering to each Holder, which notice shall include the
anticipated filing date of the Underwritten Offering Filing and, if known, the
number of shares of Common Stock that are proposed to be included in such
Piggyback Underwritten Offering, and of such Holders’ rights under this
Section 2.4(a). Such notice shall be given promptly (and in any event at least
five Business Days before the filing of the Underwritten Offering Filing or two
Business Days before the filing of the Underwritten Offering Filing in
connection with a bought or overnight Underwritten Offering). If such notice is
delivered to pursuant to this Section 2.4(a), each such Holder shall then have
four Business Days (or one Business Day in the case of a bought or overnight
Underwritten Offering) after the date on which the Holders received notice
pursuant to this Section 2.4(a) to request inclusion of Registrable Securities
in the Piggyback Underwritten Offering (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such Holder and
such other information as is reasonably required to effect the inclusion of such
Registrable Securities) (any such Holder making such request, a “Piggybacking
Holder”). If no request for inclusion from a Holder is received within such
period, such Holder shall have no further right to participate in such Piggyback
Underwritten Offering. Subject to Section 2.4(c), the Company shall use its
commercially reasonable efforts to include in the Piggyback Underwritten
Offering all Registrable Securities that the Company has been so requested to
include by the Piggybacking Holders; provided, however, that if, at any time
after giving written notice of a proposed Piggyback Underwritten Offering
pursuant to this Section 2.4(a) and prior to the execution of an underwriting
agreement with respect thereto, the Company or such other Persons who have or
have been granted registration rights, as applicable, shall determine for any
reason not to proceed with or to delay such Piggyback Underwritten Offering, the
Company shall give written notice of such determination to the Piggybacking
Holders and (i) in the case of a determination not to proceed, shall be relieved
of its obligation to include any Registrable Securities in such Piggyback
Underwritten Offering (but not from any obligation of the Company to pay the
Registration Expenses in connection therewith), and (ii) in the case of a
determination to delay, shall be permitted to delay inclusion of any Registrable
Securities for the same period as the delay in including the shares of Common
Stock to be sold for the Company’s account or for the account of such other
Persons who have or have been granted registration rights, as applicable.

 

(b)            Each Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Underwritten Offering
at any time prior to the execution of an underwriting agreement with respect
thereto by giving written notice to the Company of its request to withdraw. Any
Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that such Holder not receive notice from the Company of any proposed
Piggyback Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Company shall not, and
shall not be required to, deliver any notice to such Holder pursuant to this
Section 2.4 and such Holder shall no longer be entitled to participate in any
Piggyback Underwritten Offering.

 



 8 

 

 

(c)            If the Managing Underwriter of the Piggyback Underwritten
Offering shall inform the Company of its belief that the number of Registrable
Securities requested to be included in such Piggyback Underwritten Offering,
when added to the number of shares of Common Stock proposed to be offered by the
Company or such other Persons who have or have been granted registration rights
(and any other shares of Common Stock requested to be included by any other
Persons having registration rights on parity with the Piggybacking Holders with
respect to such offering), would materially adversely affect such offering, then
the Company shall include in such Piggyback Underwritten Offering, to the extent
of the total number of securities which the Company is so advised can be sold in
such offering without so materially adversely affecting such offering, shares of
Common Stock in the following priority:

 

(i)            if the Piggyback Underwritten Offering is for the account of the
Company, first, all shares of Common Stock that the Company proposes to include
for its own account (the “Company Securities”), second, the shares of Common
Stock that the Piggybacking Holders propose to include (pro rata among the
Piggybacking Holders based on the number of shares of Common Stock each
requested to be included), and third, the shares of Common Stock that other
Persons who have or have been granted registration rights propose to include
(pro rata among such other Persons based on the number of shares of Common Stock
each requested to be included);

 

(ii)            if, during the three-year period following the Closing Date, the
Piggyback Underwritten Offering is for the account of any other Persons who have
or have been granted registration rights, first, all shares of Common Stock that
the Piggybacking Holders propose to include (pro rata among the Piggybacking
Holders based on the number of shares of Common Stock each requested to be
included), second, the shares of Common Stock that such other Persons propose to
include (pro rata among such other Persons based on the number of shares of
Common Stock each requested to be included), and third, the Company Securities;
or

 

(iii)           if, after the three-year period following the Closing Date, the
Piggyback Underwritten Offering is for the account of any other Persons who have
or have been granted registration rights, first, the shares of Common Stock that
such other Persons propose to include (pro rata among such other Persons based
on the number of shares of Common Stock each requested to be included), second,
all shares of Common Stock that the Piggybacking Holders propose to include (pro
rata among the Piggybacking Holders based on the number of shares of Common
Stock each requested to be included), and third, the Company Securities.

 

Section 2.5     Participation in Underwritten Offerings.

 

(a)            In connection with any Underwritten Offering contemplated by
Section 2.2 or Section 2.4, the underwriting agreement into which each Selling
Holder and the Company shall enter into shall contain such representations,
covenants, indemnities (subject to Article III) and other rights and obligations
as are customary in Underwritten Offerings of securities by the Company, and the
Company shall be entitled to designate counsel for the underwriters. No Selling
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Selling Holder’s authority to enter into
such underwriting agreement and to sell, and its ownership of, the securities
being registered on its behalf, its intended method of distribution and any
other representation required by law.

 



 9 

 

 

(b)            Any participation by the Piggybacking Holders in a Piggyback
Underwritten Offering shall be in accordance with the plan of distribution of
the Company or the other Persons who have registration rights, as applicable.

 

(c)            In connection with any Piggyback Underwritten Offering in which
any Piggybacking Holder includes Registrable Securities pursuant to Section 2.4,
such Piggybacking Holder agrees (A) to supply any information reasonably
requested by the Company in connection with the preparation of a Registration
Statement and/or any other documents relating to such registered offering and
(B) to execute and deliver any agreements and instruments being executed by all
holders on substantially the same terms reasonably requested by the Company or
the Managing Underwriter, as applicable, to effectuate such registered offering,
including, without limitation, underwriting agreements (subject to
Section 2.5(a)), custody agreements, powers of attorney, questionnaires, and
lock-ups or “hold back” agreements pursuant to which such Piggybacking Holder
agrees with the Managing Underwriter not to sell or purchase any securities of
the Company for the shorter of (i) the same period of time following the
registered offering as is agreed to by the Company and the other participating
holders (not to exceed the shortest number of days that any director of the
Company, “executive officer” (as defined under Section 16 of the Exchange Act)
of the Company or any stockholder of the Company (other than a Holder or
director or employee of, or consultant to, the Company) who owns 10% or more of
the outstanding Shares contractually agrees with the underwriters of such
Piggyback Underwritten Offering not to sell any securities of the Company
following such Piggyback Underwritten Offering) and (ii) 60 days from the date
of the execution of the underwriting agreement with respect to such Piggyback
Underwritten Offering.

 

Section 2.6     Registration Procedures.

 

(a)            In connection with its obligations under this Article II, the
Company will take all reasonably necessary action to facilitate and effect the
transactions contemplated thereby, including, but not limited to, the following:

 

(i)            promptly prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement until such
time as all of such securities have been disposed of in accordance with the
intended methods of disposition by the Selling Holder or Selling Holder thereof
set forth in such Registration Statement;

 



 10 

 

 

(ii)            furnish to each Selling Holder, without charge, such number of
conformed copies of such Registration Statement and of each such amendment and
supplement thereto (in each case including without limitation all exhibits),
such number of copies of the prospectus contained in such Registration Statement
(including without limitation each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as such Selling Holder may reasonably request;

 

(iii)            if applicable, use its commercially reasonable efforts to
register or qualify all Registrable Securities and other securities covered by
such Registration Statement under such other securities or blue sky laws of such
jurisdictions as each Selling Holder thereof shall reasonably request, to keep
such registration or qualification in effect for so long as such Registration
Statement remains in effect, and to take any other action which may be
reasonably necessary or advisable to enable such Selling Holder to consummate
the disposition in such jurisdictions of the securities owned by such Selling
Holder, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this clause (iii) be obligated
to be so qualified or to consent to general service of process in any such
jurisdiction;

 

(iv)            use its commercially reasonable efforts to provide to each
Selling Holder and any underwriters a copy of any customary auditor “comfort”
letters, legal opinions or reports of the independent petroleum engineers of the
Company relating to the oil and gas reserves of the Company;

 

(v)            promptly notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the happening of any event as a result of
which, the prospectus included in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and at the request of any such Selling Holder promptly prepare and file or
furnish to such Selling Holder a reasonable number of copies of a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document as may be necessary so
that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

 

(vi)            otherwise comply with all applicable rules and regulations of
the Commission, and make available to its security holders, as soon as
reasonably practicable, an earnings statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act, and shall furnish
to each such Selling Holder at least the Business Day prior to the filing
thereof a copy of any amendment or supplement to such Registration Statement or
prospectus;

 

(vii)            provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement;

 



 11 

 

 

(viii)           in connection with the preparation and filing of any
Registration Statement or any sale of Registrable Securities in connection
therewith, the Company will give the Holders offering and selling thereunder,
any underwriters and their respective counsels the opportunity to review and
provide comments on such Registration Statement, each Prospectus included
therein or filed with the Commission, and each amendment thereof or supplement
thereto (other than amendments or supplements that do not make any material
change in the information related to the Company) (provided that the Company
shall not file any such Registration Statement including Registrable Securities
or an amendment thereto or any related prospectus or any supplement thereto to
which such Holders or any underwriter shall reasonably object in writing), and
give each of them, together with any underwriter, broker, dealer or sales agent
involved therewith, such access to its books and records and such opportunities
to discuss the business of the Company and its subsidiaries with its officers,
its counsel, the independent public accountants who have certified its financial
statements, and the independent petroleum engineers of the Company as shall be
necessary, in the opinion of the Holder’s and such underwriters’ (or broker’s,
dealer’s or sales agent’s, as the case may be) respective counsel, to conduct a
reasonable due diligence investigation within the meaning of the Securities Act;

 

(ix)            use its commercially reasonable efforts to prevent the issuance
of any order suspending the effectiveness of the Registration Statement, and, if
any such order suspending the effectiveness of such Registration Statement is
issued, shall promptly use its commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible moment;

 

(x)            promptly notify the Holders (i) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement or
the initiation or threat of any proceedings for that purpose, (ii) of any
delisting or pending delisting of the Common Stock by any national securities
exchange or market on which the Common Stock are then listed or quoted, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

 

(xi)            cause all Registrable Securities covered by such Registration
Statement to be listed on any securities exchange on which the Common Stock is
then listed;

 

(xii)            enter into such customary agreements, including but not limited
to lock-up agreements by the Company (and, if reasonably requested by the
Managing Underwriter(s), the Company’s directors and “executive officers” (as
defined under Section 16 of the Exchange Act)) that extend through 60 days
following the entrance into the corresponding underwriting agreement, and to
take such other actions as the Holder or Holders shall reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities;
and

 

(xiii)           cause its officers to use their commercially reasonable efforts
to support the marketing of the Registrable Securities covered by the
Registration Statement (including, without limitation, participation in
electronic or telephonic “road shows”).

 



 12 

 

 

(b)            Each Holder agrees by acquisition of such Registrable Securities
that upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.6(a)(v), such Holder will forthwith
discontinue such Holder’s disposition of Registrable Securities pursuant to the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.6(a)(v) as filed
with the Commission or until it is advised in writing by the Company that the
use of such Registration Statement may be resumed, and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in such Holder’s possession of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice. The Company may provide appropriate stop orders to
enforce the provisions of this Section 2.6(b).

 

Section 2.7     Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in any Registration Statement or
Underwritten Offering if such Holder has failed to timely furnish such
information as the Company may, from time to time, reasonably request in writing
regarding such Holder and the distribution of such Registrable Securities that
the Company determines, after consultation with its counsel, is reasonably
required in order for any registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

 

Section 2.8     Expenses. The Company shall be responsible for all Registration
Expenses incident to its performance of or compliance with its obligations under
this Article II. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.

 

Section 2.9     No Inconsistent Agreements; Additional Rights. The Company is
not currently a party to and shall not hereafter enter into any agreement with
respect to its securities that is inconsistent with or that in any way violates
or subordinates rights granted to the Holders by this Agreement without the
prior written consent of the Majority Holders.

 

Article III
INDEMNIFICATION AND CONTRIBUTION

 

Section 3.1     Indemnification by the Company. The Company will indemnify and
hold harmless each Holder, its officers and directors and each Person (if any)
that controls such Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages, liabilities, costs (including costs of preparation and
attorneys’ fees and any legal or other fees or expenses incurred by such Person
in connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (“Losses”) as incurred, caused
by, arising out of or based upon, resulting from or related to any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus relating to the Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, any filing made in
connection with the qualifications of the offering under the securities or other
blue sky laws of any jurisdiction in which Registrable Securities are offered,
or any other offering document (including any related notification, or the like)
incident to any such registration, qualification, or compliance, or based on any
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus, in the light of the circumstances under which such
statement is made), or any violation by the Company of this Agreement, the
Securities Act or the Exchange Act, or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance,
provided, however, that such indemnity shall not apply to that portion of such
Losses caused by, or arising out of, any untrue statement, or alleged untrue
statement or any such omission or alleged omission, to the extent such statement
or omission was made in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of such Holder expressly for
use therein.

 



 13 

 

 

Section 3.2     Indemnification by the Holders. Each Holder agrees to indemnify
and hold harmless the Company, its officers and directors and each Person (if
any) that controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
Losses caused by, arising out of, resulting from or related to any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus relating to Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statement is
made), only to the extent such statement or omission was made in reliance upon
and in conformity with information furnished in writing by or on behalf of such
Holder expressly for use therein.

 

Section 3.3     Indemnification Procedures. In case any Proceeding (including
any governmental investigation) shall be instituted involving any Person in
respect of which indemnity may be sought pursuant to Section 3.1 or Section 3.2,
such Person (the “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing
(provided that the failure of the Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Article III, except to the extent the Indemnifying Party is actually and
materially prejudiced by such failure to give notice), and the Indemnifying
Party shall be entitled to participate in such Proceeding and, unless in the
reasonable opinion of outside counsel to the Indemnified Party a conflict of
interest between the Indemnified Party and Indemnifying Party may exist in
respect of such claim, to assume the defense thereof jointly with any other
Indemnifying Party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such Indemnified Party, and after notice from
the Indemnifying Party to such Indemnified Party that it so chooses, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the Indemnifying Party fails to assume the defense or
employ counsel reasonably satisfactory to the Indemnified Party, (ii) if such
Indemnified Party who is a defendant in any action or Proceeding that is also
brought against the Indemnifying Party reasonably shall have concluded that
there may be one or more legal defenses available to such Indemnified Party that
are not available to the Indemnifying Party or (iii) if representation of both
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct then, in any such case, the Indemnified Party
shall have the right to assume or continue its own defense as set forth above
(but with no more than one firm of counsel for all Indemnified Parties in each
jurisdiction, except to the extent any Indemnified Party or Parties reasonably
shall have concluded that there may be legal defenses available to such party or
parties that are not available to the other Indemnified Parties or to the extent
representation of all Indemnified Parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct) and the
Indemnifying Party shall be liable for any expenses therefor. No Indemnifying
Party shall, without the written consent of the Indemnified Party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim and (B) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any Indemnified Party.

 



 14 

 

 

Section 3.4     Contribution.

 

(a)            If the indemnification provided for in this Article III is
unavailable to an Indemnified Party in respect of any Losses in respect of which
indemnity is to be provided hereunder, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall to the fullest extent permitted by
law contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of such party in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Company (on the one hand) and a Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(b)            The Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Article III were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 3.4(a). The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in Section 3.4(a) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Article III, no Holder
shall be liable for indemnification or contribution pursuant to this Article III
for any amount in excess of the net proceeds of the offering received by such
Holder, less the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 



 15 

 

 

Article IV
RULE 144; ASSISTANCE WITH TRANSFERS

 

Section 4.1     Rule 144.

 

(a)            With a view to making available the benefits of certain rules and
regulations of the Commission that may permit the resale of the Registrable
Securities without registration, the Company agrees to use its commercially
reasonable efforts to:

 

(i)            make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;

 

(ii)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

 

(iii)          so long as a Holder owns any Registrable Securities, furnish
(i) to the extent accurate, forthwith upon request, a written statement of the
Company that it has complied with the reporting requirements of Rule 144 under
the Securities Act and (ii) unless otherwise available via the Commission’s
EDGAR filing system, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Section 4.2     Assistance with Transfers. In connection with any sale or
transfer of Registrable Securities by any Holder, including any sale or transfer
pursuant to Rule 144 and other rules and regulations of the Commission that may
at any time permit a Holder of Registrable Securities to sell securities of the
Company to the public without registration, the Company shall, to the extent
allowed by law, take any and all action necessary or reasonably requested by
such Holder in order to permit or facilitate such sale or transfer, including,
without limitation, at the sole expense of the Company, by (i) issuing such
directions to any transfer agent, registrar or depositary, as applicable,
(ii) delivering such opinions to the transfer agent, registrar or depositary as
are customary for the transaction of this type and are reasonably requested by
the same, and (iii) taking or causing to be taken such other actions as are
reasonably necessary (in each case on a timely basis) in order to cause any
legends, notations or similar designations restricting transferability of the
Registrable Securities held by such Holder to be removed and to rescind any
transfer restrictions with respect to such Registrable Securities; provided,
however, that such Holder shall deliver to the Company, in form and substance
reasonably satisfactory to the Company, representation letters regarding such
Holder’s compliance with such rules and regulations, as may be applicable. In
addition, the Company, at its sole expense, shall use commercially reasonable
efforts to remove any restrictive legend on any shares of Common Stock that are
Registrable Securities upon request by the Holder if (A) such shares of Common
Stock are sold pursuant to an effective registration statement or (B) a
registration statement covering the resale of such shares of common Stock is
effective under the Securities Act and the applicable Holder delivers to the
Company a representation letter agreeing that such shares of Common Stock will
be sold under such effective registration statement. Furthermore, if any Holder
and its Affiliates collectively beneficially own at least 10% of the outstanding
shares of Common Stock following the third anniversary of the Closing Date, at
the request of such Holder, the Company shall use its commercially reasonable
efforts to assist such Holders with respect to any potential private transfer of
any Common Stock held by such Holder and its Affiliates, including (i) entering
into customary confidentiality agreements with any prospective transferees,
(ii) affording to such Holders, its Affiliates and any prospective transferees
and their respective counsel, accountants, lenders and other representatives,
reasonable access during normal business hours to the properties, books,
contracts and records of the Company and (iii) providing reasonable availability
of appropriate members of senior management of the Company to provide customary
due diligence assistance in connection with any such transfer; provided,
however, that any such investigation shall be conducted in such a manner as not
to interfere unreasonably with the Company’s business and operations.

 



 16 

 

 

Article V
TRANSFER OR ASSIGNMENT OF RIGHTS

 

The rights to cause the Company to register Registrable Securities under
Article II of this Agreement may be transferred or assigned by each Holder to
one or more Transferees or assignees of Registrable Securities if such
Transferee is (i) a Permitted Transferee or (ii) acquiring at least $100 million
of Registrable Securities as determined by reference to the volume weighted
average price for such Registrable Securities on any securities exchange or
market on which the Common Stock are then listed or quoted for the five trading
days immediately preceding the applicable determination date (the “5-Day VWAP”)
and such Transferee has delivered to the Company a duly executed Adoption
Agreement; provided, that a Holder’s rights under Section 2.2 and Section 2.4
may only be transferred if such Transferee is (i) an Affiliate of the Investor;
(ii) Skye Callantine or an Affiliate of Mr. Callantine; (iii) Michael Horton or
an Affiliate of Mr. Horton; or (iv) is acquiring at least $100 million of
Registrable Securities as determined by the 5-Day VWAP.

 

Article VI

MISCELLANEOUS

 

Section 6.1     Termination. This Agreement shall terminate as to any Holder,
when such Holder no longer owns any shares of Common Stock that constitute
Registrable Securities; provided, however, that Article III shall survive any
termination hereof.

 

Section 6.2     Severability. If any provision of this Agreement shall be
determined to be illegal and unenforceable by any court of law, the remaining
provisions shall be severable and enforceable in accordance with their terms.

 

Section 6.3     Remedies. In the event of actual or potential breach by the
Company of any of its obligations under this Agreement, each Holder, in addition
to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement. The Company agrees that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 



 17 

 

 

Section 6.4     Governing Law; Waiver of Jury Trial.

 

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of laws that would direct the application of the laws of another
jurisdiction.

 

(b)            THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANOTHER IN ANY MATTER WHATSOEVER
ARISING OUT OF OR IN RELATION TO OR IN CONNECTION WITH THIS AGREEMENT. FURTHER,
NOTHING HEREIN SHALL DIVEST A COURT OF COMPETENT JURISDICTION OF THE RIGHT AND
POWER TO GRANT A TEMPORARY RESTRAINING ORDER, TO GRANT TEMPORARY INJUNCTIVE
RELIEF, OR TO COMPEL SPECIFIC PERFORMANCE OF ANY DECISION OF AN ARBITRAL
TRIBUNAL MADE PURSUANT TO THIS PROVISION.

 

Section 6.5     Adjustments Affecting Registrable Securities. The provisions of
this Agreement shall apply to any and all shares of capital stock of the Company
or any successor or assignee of the Company (whether by merger, consolidation,
sale of assets or otherwise) that may be issued in respect of, in exchange for
or in substitution for the Registrable Securities, by reason of any stock
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, consolidation or otherwise in such a manner and with such appropriate
adjustments as to reflect the intent and meaning of the provisions hereof and so
that the rights, privileges, duties and obligations hereunder shall continue
with respect to the capital stock of the Company as so changed.

 

Section 6.6     Binding Effects; Benefits of Agreement. This Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns and each Holder and its successors and assigns. Except as provided in
Article V, neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned or transferred, by operation of law or otherwise, by
any Holder without the prior written consent of the Company.

 

Section 6.7     Notices. All notices or other communications that are required
or permitted hereunder shall be in writing and shall be deemed to have been
given if (i) personally delivered, (ii) sent by nationally recognized overnight
courier, (iii) sent by registered or certified mail, postage prepaid, return
receipt requested or (iv) email, addressed as follows:

 

(a)            If to the Company, to:

 

WPX Energy, Inc.

3500 One Williams Center

Tulsa, Oklahoma 74172

Attention: Dennis Cameron

Email: Dennis.Cameron@wpxenergy.com

 

with copies to (which shall not constitute notice):

 

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, Texas 75201

Attention: Glenn D. West, James R. Griffin and Samuel C. Peca

Email: gdwest@weil.com; james.griffin@weil.com; samuel.peca@weil.com

 



 18 

 

 

(b)            If to the Investor, to

 

Felix Investments Holdings II, LLC



1530 16th Street

Suite 500

Denver, Colorado 80202

Attention: Michael Horton

Email: MichaelH@felix-energy.com

 

with copies to (which shall not constitute notice):

 

Vinson & Elkins L.L.P.     

1001 Fannin, Suite 2500     

Houston, Texas 77002     

Attention: John B. Connally, Douglas E. McWilliams and W. Matthew Strock    

E-mail:  jconnally@velaw.com; dmcwilliams@velaw.com; mstrock@velaw.com

 

(c)            If to any other Holders, to their respective addresses set forth
on the applicable Adoption Agreement;

 

or to such other address as the party to whom notice is to be given may have
furnished to such other party in writing in accordance herewith. Any such
communication shall be deemed to have been received (i) when delivered, if
personally delivered, (ii) on the date sent if delivered by e-mail on a Business
Day, or if not sent on a Business Day, on the first Business Day thereafter,
(iii) the next Business Day after delivery, if sent by nationally recognized
overnight courier, and (iv) on the third (3rd) Business Day following the date
on which the piece of mail containing such communication is posted, if sent by
first-class mail.

 

Section 6.8     Modification; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by the Company and the
Majority Holders. No course of dealing between the Company and the Holders (or
any of them) or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any party to this Agreement. The failure of any party to
enforce any of the provisions of this Agreement will in no way be construed as a
waiver of such provisions and will not affect the right of such party thereafter
to enforce each and every provision of this Agreement in accordance with its
terms.

 

Section 6.9     Entire Agreement. Except as otherwise expressly provided herein,
this Agreement constitutes the entire agreement among the parties pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection therewith.

 

Section 6.10     Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts taken together shall constitute but one
agreement.

 

[signature page follows]

 



 19 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its undersigned duly authorized representative as of the date first written
above.

 

  WPX ENERGY, INC.  

 

  By: /s/ Richard E. Muncrief     Name: Richard E. Muncrief     Title: Chairman
and Chief Executive Officer

 

Signature Page To Registration Rights Agreement

 





 

 

  FELIX INVESTMENTS HOLDINGS II, LLC  

 

  By: /s/ Skye Callantine     Name: Skye Callantine   Title: President and Chief
Executive Officer  

 

Signature Page To Registration Rights Agreement

 





 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
transferee (“Transferee”) pursuant to the terms of the Registration Rights
Agreement, dated as of [●], 2020, among WPX Energy, Inc. (the “Company”), Felix
Investment Holdings II, LLC and the Holders party thereto (as amended from time
to time, the “Registration Rights Agreement”). Terms used and not otherwise
defined in this Adoption Agreement have the meanings set forth in the
Registration Rights Agreement.

 

By the execution of this Adoption Agreement, the Transferee agrees as follows:

 

1.Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
shares of Common Stock of the Company, subject to the terms and conditions of
Registration Rights Agreement, among the Company and the Holders party thereto.

 

2.Agreement. Transferee (i) agrees that the shares of Common Stock of the
Company acquired by Transferee shall be bound by and subject to the terms of the
Registration Rights Agreement, pursuant to the terms thereof, and (ii) hereby
adopts the Registration Rights Agreement with the same force and effect as if
he, she or it were originally a party thereto.

 

3.Notice. Any notice required as permitted by the Registration Rights Agreement
shall be given to Transferee at the address listed beside Transferee’s signature
below.

 

4.Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption Agreement to acknowledge its fairness and that it is in such
spouse’s best interest, and to bind such spouse’s community interest, if any, in
the shares of Common Stock and other securities referred to above and in the
Registration Rights Agreement, to the terms of the Registration Rights
Agreement.

 

Signature:

 

                Address:   Contact Person:   Telephone No:   Email:  

 





 